           Case 1:18-cv-07908-LGS Document 98 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PEMBERTON et al.,                                            :
                                              Plaintiffs, :
                                                              :   18 Civ. 7908 (LGS)
                            -against-                         :
                                                              :         ORDER
 THE CITY OF NEW YORK, et al.,                                :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this case is trial ready;

        WHEREAS, on August 2, 2021, an Opinion and Order was issued granting in part and

denying in part Defendants’ motion for partial summary judgment. Dkt. No. 96. Plaintiff’s

remaining claims are the First, Second, Fourth, Fifth and Sixth Causes of Action asserting

federal and common law claims of false arrest and malicious prosecution and the federal claim

of failure to intervene. Dkt. No. 96. It is hereby

        ORDERED that this case will be placed in third place on the Court’s trial-ready

calendar for a trial to begin on January 18, 2022, or the Court’s first available date thereafter.

The Court will request a courtroom to commence a trial in this matter on or around January 18,

2021, and will notify the parties of any firm or back-up trial date when first quarter courtroom

assignments are made (approximately a month in advance). It is further

        ORDERED that in accordance with and as further provided in Individual Rule IV.B:

                 (1) Any motions in limine shall be filed by October 21, 2021. Responses to the

                      motions shall be filed by November 18, 2021. No reply shall be filed. The

                      parties shall follow the Court’s Individual Rules regarding such motions. It is

                      further
         Case 1:18-cv-07908-LGS Document 98 Filed 08/04/21 Page 2 of 2




       ORDERED that, no later than November 18, 2021, the parties shall file a Joint Final

Pre-Trial Order as provided in the Court’s Individual Rules.

                                                   ****

The parties are encouraged to:

   (1) Contact Courtroom Deputy James Street at (212) 805-4553 closer to the trial date if they

       wish to know where they stand on this list.

   (2) Confer and consent to a trial before a Magistrate Judge (per the attached form) if they

       wish to have a trial date certain or if they wish a different trial date. If a Magistrate

       Judge has overseen settlement discussions, the parties may request a different Magistrate

       Judge (to be randomly selected) as the trial judge.



Dated: August 4, 2021
       New York, New York




                                                  2
